DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered.
Applicant has amended the claims.  To address these amendments prior art Muth (2014/0129748) has been added.  Please see the rejections that follow.

Claim Objections
Claim 25 is objected to because of the following informalities:  claim 25 recites a ‘(‘ in the middle of the claim; please delete.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brunnberg (2011/0188371), and further in view of Muth (2014/0129748).


Regarding claim 13, Brunnberg discloses a user station of a serial bus system, comprising: (See Brunnberg para. 7; node (e.g. user station); fig. 2-4; bus system; para. 2; CAN bus (e.g. serial bus system))
to detect a current protocol state of the bus system, and, in response to a result of the detection being that a first predefined protocol is active on the bus system generate a signal that indicates, during a transfer of a message on the bus of the bus system, whether or not a transmission signal, which has been created by the user station due to receiving the message, is to be transmitted onto the bus; and  (See Brunnberg para. 8; CAN device detects an error and determines whether to transmit an error frame or a recessive error frame or no frame at all; para. 7; node detects error (e.g. by listening to the current protocol state) and determines that a transmission using CAN protocol (e.g. a first predefined protocol; it is predefined in that the CAN protocol is an established standard) is active on the bus)
is configured to block the transmission signal, which, via an error frame on the bus, is to indicate a reception error in the message received from the bus, as a function of the signal generated by the shield decision block, so that the error frame is not transmitted onto the bus. (See Brunnberg para. 8; an error frame is blocked and/or a recessive error frame is blocked or no error frame is sent depending on TEC, transmit error counter; for example if TEC is 128 then error frame is blocked but recessive error frame is sent; if TEC is 256, all error frames are blocked;)

Brunnberg does not explicitly disclose an interface to lines of a bus of the bus system, at least one multiplexer, and processing circuitry.  However, Muth does disclose an interface to lines of a bus of the bus system, at least one multiplexer, and processing circuitry.  (See Muth fig. 5a; 244 interface, CANH and CANL (e.g. lines); 258, 256 MUX (e.g. multiplexer); CAN protocol controller (e.g. processing circuitry))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Brunnberg to include the teaching of an interface to lines of a bus of the bus system, at least one multiplexer, and processing circuitry of Muth with the motivation being to allow for connection and operation on the CAN bus according to the protocol which saves time and money and allows for compatibility and further to allow for a shared bus and further to allow for connection to a network and further to allow for processing of data.


Claims 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brunnberg (2011/0188371), and further in view of Muth (2014/0129748) and further in view of Fleury (2003/0058882).

Regarding claim 14, Brunnberg in view of Muth discloses the user station as recited in claim 13.  Brunnberg in view of Muth do not explicitly disclose detect a data phase of the message that is serially transferred on the bus; and detect whether or not the user station is the sender of the message; generate the signal as a response to a detection of the data phase a result of the detection of whether the user station is the sender.  However, Fleury does disclose detect a data phase of the message that is serially transferred on the bus; and detect whether or not the user station is the sender of the message; generate the signal as a response to a detection of the data phase a result of the detection of whether the user station is the sender.  (See Fleury para. 9-10, fig. 1; device detects it is in arbitration section (e.g. phase) and senses when the device sends a logic level 1 on the bus (recessive) but observes the bus is a logic level 0 (dominant); therefore device is not sender of the message; and device loses arbitration and does not send an error message even though an error has been observed;)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Brunnberg in view of Muth to include the teaching of detect a data phase of the message that is serially transferred on the bus; and detect whether or not the user station is the sender of the message; generate the signal as a response to a detection of the data phase a result of the detection of whether the user station is the sender of Fleury with the motivation being to conform to the CAN bus standard which saves time and provides compatibility and further to allow for devices to determine whose turn it is to transmit on the bus based upon a priority system which allows for more important devices to be given priority over less important devices and further to minimize collisions of data on the network.

 Regarding claim 15, Brunnberg in view of Muth discloses the user station as recited in claim 13. Brunnberg in view of Muth do not explicitly disclose wherein the processing circuitry is configured to detect the current protocol state by an evaluation of a digital reception signal generated from the message that is received from the bus.  However, Fleury does disclose wherein the processing circuitry is configured to detect the current protocol state by an evaluation of a digital reception signal generated from the message that is received from the bus.  (See Fleury para. 9-10, fig. 1; device detects it is in arbitration section (e.g. state) and senses when the device sends a logic level 1 on the bus (recessive) but observes the bus is a logic level 0 (dominant); therefore device is not sender of the message; and device loses arbitration and does not send an error message even though an error has been observed;)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Brunnberg in view of Muth to include the teaching of wherein the processing circuitry is configured to detect the current protocol state by an evaluation of a digital reception signal generated from the message that is received from the bus of Fleury with the motivation being to conform to the CAN bus standard which saves time and provides compatibility and further to allow for devices to determine whose turn it is to transmit on the bus based upon a priority system which allows for more important devices to be given priority over less important devices and further to minimize collisions of data on the network.

Regarding claim 16, Brunnberg in view of Muth in view of Fleury discloses the user station as recited in claim 14, wherein the processing circuitry is configured to evaluate a first transmission signal that is transmitted from the user station to the bus. (See Fleury para. 9-10, fig. 1; device detects it is in arbitration section (e.g. phase) and senses when the device sends a logic level 1 on the bus (recessive) but observes the bus is a logic level 0 (dominant) (e.g. evaluation of first transmission signal transmitted to bus)) The motivation being to conform to the CAN bus standard which saves time and provides compatibility and further to allow for devices to determine whose turn it is to transmit on the bus based upon a priority system which allows for more important devices to be given priority over less important devices and further to minimize collisions of data on the network.

	Regarding claim 17, Brunnberg in view of Muth in view of Fleury discloses the user station as recited in claim 16, wherein the evaluation of the first transmission signal includes: counting edge changes of the first transmission signal and/or a sequential decoding of the first transmission signal, and/or a comparison of the first transmission signal to a digital reception signal, generated from the message that is received from the bus, (See Fleury para. 9-10, fig. 1; device detects (e.g. counts) edges of the signal as whether the sent signal matches the signal on the bus) The motivation being to conform to the CAN bus standard which saves time and provides compatibility and further to allow for devices to determine whose turn it is to transmit on the bus based upon a priority system which allows for more important devices to be given priority over less important devices and further to minimize collisions of data on the network.

Regarding claim 20, Brunnberg in view of Muth discloses the user station as recited in claim 13.  Brunnberg discloses using CSM/CD+CR.  (See Brunnberg para. 6)  Brunnberg does not explicitly disclose wherein, in a first communication phase for transferring the message onto the bus, it is negotiated, between the user stations of the bus system, which of a plurality of user stations in a subsequent second communication phase has, at least temporarily, exclusive, collision-free access to the bus of the bus system, the second communication phase being a data phase in which useful data of the message are transferred on the bus.  However, Fleury does disclose wherein, in a first communication phase for transferring the message onto the bus, it is negotiated, between the user stations of the bus system, which of a plurality of user stations in a subsequent second communication phase has, at least temporarily, exclusive, collision-free access to the bus of the bus system, the second communication phase being a data phase in which useful data of the message are transferred on the bus.  (See Fleury para. 9-10; first communication phase is arbitration mechanism; whoever wins the arbitration transfers the message (e.g. subsequent second communication phase in which data is sent) on the bus collision-free; CAN bus with multiple devices)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Brunnberg in view of Muth to include the teaching of wherein, in a first communication phase for transferring the message onto the bus, it is negotiated, between the user stations of the bus system, which of a plurality of user stations in a subsequent second communication phase has, at least temporarily, exclusive, collision-free access to the bus of the bus system, the second communication phase being a data phase in which useful data of the message are transferred on the bus of Fleury with the motivation being to conform to the CAN bus standard which saves time and provides compatibility and further to allow for devices to determine whose turn it is to transmit on the bus based upon a priority system which allows for more important devices to be given priority over less important devices and further to minimize collisions of data on the network.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunnberg (2011/0188371).

Regarding claim 24, Brunnberg discloses a method for communicating in a serial bus system, the method comprising the following steps: (See Brunnberg fig. 2-4; bus system; para. 2, 5; CAN bus (e.g. serial bus system))
transmitting, by a user station, messages onto a bus of the bus system and/or receiving, by the user station, messages from the bus of the bus system; (See Brunnberg para. 7; node can transmit and/or receive on the bus (e.g. via a transceiver))
to detect a current protocol state of the bus system, and, in response to a result of the detection being that a first predefined protocol is active on the bus system generating, by the user station, a signal that indicates, upon receipt of a message from the bus, whether or not a transmission signal that has been created by the user station due to receipt of the message is to be transmitted onto the bus; and (See Brunnberg para. 8; CAN device detects an error and determines whether to transmit an error frame or a recessive error frame or no frame at all; para. 7; node detects error (e.g. by listening to the current protocol state) and determines that a transmission using CAN protocol (e.g. a first predefined protocol; it is predefined in that the CAN protocol is an established standard) is active on the bus)
blocking the transmission signal which is to indicate, via an error frame on the bus, a reception error in the message that is received from the bus, as a function of the generated signal, so that the error frame is not transmitted onto the bus. (See Brunnberg para. 8; an error frame is blocked and/or a recessive error frame is blocked or no error frame is sent depending on TEC, transmit error counter; for example if TEC is 128 then error frame is blocked but recessive error frame is sent; if TEC is 256, all error frames are blocked;)

Allowable Subject Matter
Claims 18, 19, 21, 22, 23, and 25 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461